
	
		112th CONGRESS
		2d Session
		S. 2153
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To apply the countervailing duty provisions
		  of the Tariff Act of 1930 to nonmarket economy countries, and for other
		  purposes.
	
	
		1.Application of countervailing duty
			 provisions to nonmarket economy countries
			(a)In generalSection 701 of the Tariff Act of 1930 (19
			 U.S.C. 1671) is amended by adding at the end the following:
				
					(f)Applicability to proceedings involving
				nonmarket economy countries
						(1)In generalExcept as provided in paragraph (2), the
				merchandise on which countervailing duties shall be imposed under subsection
				(a) includes a class or kind of merchandise imported, or sold (or likely to be
				sold) for importation, into the United States from a nonmarket economy
				country.
						(2)ExceptionA countervailing duty is not required to be
				imposed under subsection (a) on a class or kind of merchandise imported, or
				sold (or likely to be sold) for importation, into the United States from a
				nonmarket economy country if the administering authority is unable to identify
				and measure subsidies provided by the government of the nonmarket economy
				country or a public entity within the territory of the nonmarket economy
				country because the economy of that country is essentially comprised of a
				single
				entity.
						.
			(b)Effective
			 dateSubsection (f) of
			 section 701 of the Tariff Act of 1930, as added by subsection (a) of this
			 section, applies to—
				(1)all proceedings initiated under subtitle A
			 of title VII of that Act (19 U.S.C. 1671 et seq.) on or after November 20,
			 2006;
				(2)all resulting actions by U.S. Customs and
			 Border Protection; and
				(3)all civil actions, criminal proceedings,
			 and other proceedings before a Federal court relating to proceedings referred
			 to in paragraph (1) or actions referred to in paragraph (2).
				2.Adjustment of antidumping duty in certain
			 proceedings relating to imports from nonmarket economy countries
			(a)In generalSection 777A of the Tariff Act of 1930 (19
			 U.S.C. 1677f–1) is amended by adding at the end the following:
				
					(f)Adjustment of antidumping duty in certain
				proceedings relating to imports from nonmarket economy countries
						(1)In generalIf the administering authority determines,
				with respect to a class or kind of merchandise from a nonmarket economy country
				for which an antidumping duty is determined using normal value pursuant to
				section 773(c), that—
							(A)pursuant to section 701(a)(1), a
				countervailable subsidy (other than an export subsidy referred to in section
				772(c)(1)(C)) has been provided with respect to the class or kind of
				merchandise,
							(B)such countervailable subsidy has been
				demonstrated to have reduced the average price of imports of the class or kind
				of merchandise during the relevant period, and
							(C)the administering authority can reasonably
				estimate the extent to which the countervailable subsidy referred to in
				subparagraph (B), in combination with the use of normal value determined
				pursuant to section 773(c), has increased the weighted average dumping margin
				for the class or kind of merchandise,
							the administering authority shall,
				except as provided in paragraph (2), reduce the antidumping duty by the amount
				of the increase in the weighted average dumping margin estimated by the
				administering authority under subparagraph (C).(2)Maximum reduction in antidumping
				dutyThe administering
				authority may not reduce the antidumping duty applicable to a class or kind of
				merchandise from a nonmarket economy country under this subsection by more than
				the portion of the countervailing duty rate attributable to a countervailable
				subsidy that is provided with respect to the class or kind of merchandise and
				that meets the conditions described in subparagraphs (A), (B), and (C) of
				paragraph (1).
						.
				
			(b)Effective
			 dateSubsection (f) of
			 section 777A of the Tariff Act of 1930, as added by subsection (a) of this
			 section, applies to—
				(1)all investigations and reviews initiated
			 pursuant to title VII of that Act (19 U.S.C. 1671 et seq.) on or after the date
			 of the enactment of this Act; and
				(2)subject to subsection (c) of section 129 of
			 the Uruguay Round Agreements Act (19 U.S.C. 3538), all determinations issued
			 under subsection (b)(2) of that section on or after the date of the enactment
			 of this Act.
				
	
		
			Passed the Senate
			 March 5, 2012.
			
			Secretary
		
	
	
	
